Case: 12-30630       Document: 00512101753         Page: 1     Date Filed: 01/04/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 4, 2013

                                    No. 12-30630                           Lyle W. Cayce
                                  Summary Calendar                              Clerk



SHAWN MONAGHAN, Individually and on behalf of their minor children, on
behalf of G. R., on behalf of C. R., on behalf of K. M.; MELISSA MONAGHAN,
Individually and on behalf of their minor children, on behalf of G. R., on
behalf of C. R., on behalf of K. M.,


                                                  Plaintiffs-Appellants
v.

UNITED RENTALS (NORTH AMERICA), INC.,

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:09-CV-00627


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Plaintiffs appeal from a summary judgment rendered in favor of
Defendant United Rentals (North America), Inc. (“United Rentals”) dismissing




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30630        Document: 00512101753   Page: 2   Date Filed: 01/04/2013



                                   No. 12-30630

Plaintiffs’ suit for personal injury arising out of a fall sustained on equipment
rented from United Rentals. Finding no error, we affirm.
      Plaintiff Shawn Monaghan’s employer, Mechanical Insulation, Inc., rented
a scissor-lift from Defendant United Rentals. While using the scissor-lift to
install insulation materials, Plaintiff fell when a handrail failed, apparently
because of missing bolts. Scott Miley (“Miley”), the lead foreman and Plaintiff’s
supervisor, stated that he had inspected the lift on March 11, 2009, when it was
received from the Defendant, that it was in good condition, and that he found no
missing bolts in the handrail. Upon inspection, he signed a “Quality Condition
Report” to that effect.
      Plaintiff’s accident happened on April 6, 2009, almost a month after the
employer received the lift. Miley testified that iron workers borrowed the lift for
“practically a month” and “apparently they altered it.”
      The district court granted summary judgment for Defendant United
Rentals because no summary judgment evidence was produced indicating the lift
had defects when it left Defendant’s hands, and Defendant produced affirmative
evidence that it had no defects when delivered. As the lift was used by other
parties for nearly a month after Defendant relinquished control, no inference
arises that it was defective when delivered.
      Further, while Plaintiff contends that the district court erred in granting
summary judgment based on the testimony of Miley because Miley is not
credible, the issue presented is not one of credibility, but rather of proof. No
evidence presented by Plaintiff contradicted the sworn testimony of Miley or the
Quality Condition Report signed by Miley at the time of delivery.
      We agree with the district court that no genuine issue of material fact was
presented and summary judgment was proper. For the above reasons and the
reasons stated by the district court in its careful memorandum ruling of May 10,
2012, the district court’s judgment is AFFIRMED.

                                         2